Opinion by
Rao, J.
It was stipulated that the merchandise consists of paper napkins the same in all material respects (except that they are of crepe paper) as those the subject of Freund Mayer & Co., Inc. v. United States (39 C. C. P. A. 123, C. A. D. 474). Upon the agreed statement of facts and following the cited authority, it was held that the merchandise entered prior to January 1, 1948, is dutiable at 30 percent under paragraph 1413, and that which was entered subsequent to said date is dutiable at 15 percent under said paragraph, as modified, supra.